        Case 1:21-cv-03161-TWT Document 18 Filed 08/25/21 Page 1 of 6




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

DEREK CARRIER and DORA                         Case No.: 1:21-cv-03161-TWT
CARRIER, individually, and on
behalf of all others similarly situated;       PLAINTIFFS’ EMERGENCY
                                               MOTION FOR EXPEDITED
             Plaintiffs,                       DISCOVERY AND REQUEST FOR
                                               EXPEDITED HEARING
      vs.

RAVI ZACHARIAS
INTERNATIONAL MINISTRIES,
INC., a 501(c)(3) Corporation; RZIM
PRODUCTIONS, INC., a Georgia
Non-Profit Corporation;
MARGARET ZACHARIAS, in her
Capacity as ADMINISTRATOR OF
THE ESTATE OF RAVI KUMAR
ZACHARIAS,

             Defendants.



 PLAINTIFFS’ EMERGENCY MOTION FOR EXPEDITED DISCOVERY
           AND REQUEST FOR EXPEDITED HEARING

      Plaintiffs Derek Carrier and Dora Carrier (“Plaintiffs”), pursuant to Federal

Rules of Civil Procedure Rule 26(d) and Local Rules 7.2(B) and 26.2(B), hereby

file this emergency motion for entry of an order permitting expedited, limited

discovery relating to the finances of Defendants Ravi Zacharias International

Ministries, Inc., RZIM Productions, Inc. (together, “RZIM”), and Margaret
                                           1
        Case 1:21-cv-03161-TWT Document 18 Filed 08/25/21 Page 2 of 6




Zacharias, in her capacity as Administrator of the Estate of Ravi Kumar Zacharias

(“Estate”) (collectively, “Defendants”).

      Specifically, Plaintiffs seek an Order permitting Plaintiffs to begin limited

discovery in this matter immediately and directing Defendants (1) to respond to

Plaintiffs’ written discovery requests and produce documents in response to

Plaintiffs’ requests for production within 14 days after entry of the requested order;

and (2) to make themselves available for deposition, at a mutually convenient time,

between 21 and 35 days after entry of the requested order. Copies of Plaintiffs’

proposed discovery requests are attached to this Motion as Exhibits A–H

(“Discovery Requests”).

      Plaintiffs respectfully request that this Motion be heard on an expedited

basis. In support thereof, Plaintiffs state as follows:

      1.     Plaintiffs bring this Motion pursuant to Federal Rules of Civil

Procedure Rule 26(d) and Local Rules 7.2(B) and 26.2(B) seeking the Court’s

authorization to conduct expedited and immediate discovery as to Defendants’

financial status, including, but not limited to, an accounting of property and assets

and an accounting of putative class donations, which are the subject of this lawsuit.

Plaintiffs seek expedited hearing of this Motion due to the extraordinary

circumstances which now exist. These circumstances include Defendants’ use, and

                                            2
        Case 1:21-cv-03161-TWT Document 18 Filed 08/25/21 Page 3 of 6




continued misuse, of Plaintiffs’ donated funds, obtained by deceit, for the purpose

of managing the fallout from their wrongful conduct and for purposes other than

what donors intended in giving to RZIM. These circumstances also include the

substantial likelihood that Defendants will engage in deceitful maneuvers to

conceal, waste, or otherwise diminish the value of Defendants’ property and assets,

pending resolution of the claims Plaintiffs make in the Complaint. Plaintiffs and

the putative Class are under immediate threat of being unable to recover any

portion of their financial interest in Defendants’ property and assets.

      2.     Plaintiffs and putative Class Members have an enforceable, legal

claim to certain of Defendants’ property and assets. Defendants have diverted

improperly and misused property and assets funded by Plaintiffs and the putative

Class. Accordingly, Plaintiffs must assess whether further action and/or

intervention is necessary to protect their interests and that of the putative Class in

ensuring that Defendants do not engage in additional, wrongful conduct that will

deprive Plaintiffs and the putative Class of their interest in the property and assets.

      3.     In support of this Motion, Plaintiffs adopt and incorporate by

reference the Complaint and Memorandum of Law filed contemporaneously

herewith, as if set forth fully herein.




                                           3
          Case 1:21-cv-03161-TWT Document 18 Filed 08/25/21 Page 4 of 6




         WHEREFORE, Plaintiffs request that the Court enter an order as follows:

         A.    Granting Plaintiffs’ Emergency Motion for Expedited Discovery and

Request for Expedited Hearing;

         B.    Ordering that Plaintiffs may serve their Discovery Requests on

Defendants;

         C.    Ordering that Defendants serve responses to the Discovery Requests

and produce the requested documents within 14 days after the entry of the Court’s

order;

         D.    Ordering that Defendants appear for depositions as requested in

notices of deposition pertaining to the limited discovery sought herein between 21

and 35 days after the entry of the Court’s order; and

         E.    Granting any such other and further relief the Court deems necessary

and appropriate.

         Alternatively, Plaintiffs request that this Court waive the time requirements

for Defendants’ response and schedule a hearing on this Motion at the Court’s

earliest convenience, in accordance with Local Rule 7.2(B).

Dated: August 25, 2021
                                         By:    /s/ Michael L. McGlamry
                                                Michael L. McGlamry
                                                Georgia Bar No. 492515
                                                POPE MCGLAMRY, PC

                                            4
Case 1:21-cv-03161-TWT Document 18 Filed 08/25/21 Page 5 of 6




                                 3391 Peachtree Road, Suite 300
                                 PO Box 19337 (31126-1337)
                                 Atlanta, GA 30326
                                 Telephone: (404) 523-7706
                                 Facsimile: (404) 524-1648
                                 efile@pmkm.com

                                 Brad R. Sohn
                                 Florida Bar No. 98788
                                 Admitted Pro Hac Vice
                                 THE BRAD SOHN LAW FIRM,
                                 PLLC
                                 1600 Ponce De Leon Blvd.
                                 Suite 1205
                                 Coral Gables, FL 33134
                                 Telephone: (786) 708-9750
                                 Facsimile: (305) 397-0650
                                 brad@bradsohnlaw.com

                                 Graham LippSmith
                                 Admitted Pro Hac Vice
                                 MaryBeth LippSmith
                                 Admitted Pro Hac Vice
                                 Jaclyn L. Anderson
                                 Admitted Pro Hac Vice
                                 LIPPSMITH LLP
                                 555 S. Flower Street, Suite 4400
                                 Los Angeles, CA 90071
                                 Telephone: (213) 344-1820
                                 Facsimile: (213) 513-2495
                                 g@lippsmith.com
                                 mb@lippsmith.com
                                 jla@lippsmith.com

                                 Attorneys for Plaintiffs




                             5
        Case 1:21-cv-03161-TWT Document 18 Filed 08/25/21 Page 6 of 6




                          CERTIFICATE OF SERVICE
      I certify that the foregoing was electronically filed with the Clerk of Court

using the CM/ECF system which will automatically send e-mail notification of

such filing to attorneys of record. In addition, this has been served via Certified

Mail/Return Receipt Requested on the following:

Ravi Zacharias International Ministries, Inc.
Registered Agent, Jonathan T. McCants
3414 Peachtree Road, Suite 1150
Atlanta, GA 30326

RZIM Productions, Inc.
Registered Agent, Jonathan T. McCants
3414 Peachtree Road, Suite 1150
Atlanta, GA 30326

Margaret Zacharias, in her Capacity as
Administrator of the Estate of Ravi Kumar Zacharias
612 Foxhollow Lane
Alpharetta, GA 30004-9801

R. Matthew Martin, Esq.
Attorney for Estate of Ravi Kumar Zacharias
Dentons US LLP
303 Peachtree Street, N.E., Suite 5300
Atlanta, GA 30308


This 25th day of August, 2021.

                                                /s/ Michael L. McGlamry
                                                Michael L. McGlamry
                                                POPE McGLAMRY, P.C.


                                          6
